Citation Nr: 1820570	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU), prior to October 26, 2011, to include as on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel





INTRODUCTION

The Veteran had active service from May 2001 to May 2005.  The Veteran's decorations for his active service include a Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2016 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This case was previously before the Board in May 2016, at which time the Board found that the issue currently on appeal was reasonably raised by the record, and remanded for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.  

The Board notes that the Veteran does not meet the schedular criteria for a TDIU prior to October 26, 2011.  In a case where the Veteran does not meet the schedular criteria for assignment of a TDIU, but is unemployable as a result of service-connected disabilities; the provisions outlined in 38 C.F.R. § 4.16 (b) must be followed.  

Based upon the evidence of record, the Board finds that extraschedular consideration of a TDIU by the Director of Compensation Service is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1. Complete any additional evidentiary development necessary to adjudicate a claim of entitlement to a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

2. Then, refer the appeal to the Director of Compensation Service pursuant to 38 C.F.R. § 4.16(b) (2017).

3. Then readjudicate the claim on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

